[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             January 23, 2006
                             No. 05-12151                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 95-01022-CR-1-MMP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CASSANDRA MICHELLE PEOPLES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (January 23, 2006)


Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Randolph P. Murrell, appointed counsel for Cassandra Michelle Peoples, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Peoples’s conviction and sentence are AFFIRMED.




                                          2